Citation Nr: 1539803	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-33 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy. 

2.  Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy.  

3.  Entitlement to service connection for eczematous dermatitis. 

4.  Entitlement to service connection for right ankle disability.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in June 1974.  He served 20 years. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007, July 2007, and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In his October 2009 VA Form 9, the Veteran indicated that he did not want a Board hearing in conjunction with his appeal.  However, in a second VA Form 9 submitted in March 2012, the Veteran indicated he now wished to have such a hearing.  In a July 2012 statement, the Veteran requested that his March 2012 hearing request be withdrawn.  In September 2013, he wrote and requested a hearing in conjunction with his appeal.  His appeal was remanded by the Board in October 2013 so that a hearing could be scheduled.  Later that month, he notified VA that he wished to have his Board hearing conducted at the Board's offices in Washington, D.C.  The Board notified the Veteran in a February 2014 letter that his hearing was scheduled for a date in early March 2014, but the record reflects that he did not appear for it. As no explanation of that absence or request for a rescheduled hearing has been received by VA, the Board finds that the hearing request is withdrawn.

This case was also before the Board in March 2014.  At that time, the Board granted 20 percent ratings for peripheral neuropathy of the left and right lower extremities and denied entitlement to more than 20 percent.  The Veteran then appealed the denial of entitlement to more than 20 percent for bilateral peripheral neuropathy of the lower extremities to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2015 joint motion for remand (JMR), the Court vacated the Board's decision to deny more than 20 percent for bilateral peripheral neuropathy and remanded the matter for compliance with the terms of the JMR.  
In March 2014, the Board also remanded several service connection claims, including eczematous dermatitis, right ankle condition, calluses of feet, bilateral stiff finger joints, and bilateral hammertoes.  Subsequent to the March 2014 Board decision, the RO granted service connection for right and left stiff finger joints in a February 2015 rating decision and granted left and right hammertoes with callouses in a September 2014 rating decision.  As such, these are no longer before the Board.  The RO continued the denial of service connection for eczematous dermatitis and right ankle condition and returned these issues to the Board.  However, as discussed in detail below, the Board finds that adequate VA examinations have not been obtained and that another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).       

The Board acknowledges that the issue of entitlement to an earlier effective date for the grant of service connection for cataracts has been perfected, but not yet certified to the Board.  The Board's review of the claims file provides an indication that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over the issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, a May 2015 Order of the Court vacated the Board's decision denying entitlement to a rating in excess of 20 percent for bilateral peripheral neuropathy of the lower extremities.  The JMR concluded that the Board did not provide an adequate explanation for its conclusions.  The Veteran reports severe pain, and there are finding of reduced ankle jerk responses, reflex loss, and sensory disturbances.  A contemporaneous VA examination is required in order to determine the nature, extent, and severity of the Veteran's bilateral peripheral neuropathy, specifically the severity of any reflex loss and sensory disturbances.      

Moreover, the Board notes that the issue of entitlement to service connection for eczematous dermatitis was remanded in the previous Board decision in order to obtain a VA examination and medical opinion.  The Veteran was afforded a July 2014 VA examination.  The examiner concluded that it was less likely than not that the Veteran had a current skin condition that was related to service.  He reasoned that no other skin finding can be found during the course of the Veteran's military career other than a right cheek wart in May 1967 and calluses noted in 1967.  However, the Board notes that the Veteran's service treatment records include notations of boils that were not discussed by the VA examiner.  As such, a remand is required in order to obtain a medical addendum opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (Once VA undertakes the effort to provide a medical examination or opinion, an adequate one must be produced).       

In regards to the Veteran's service connection claim for right ankle condition, the Veteran was afforded a VA examination in July 2014.  However, the examiner did not provide a nexus opinion as to whether a right ankle disability had its onset in service or was otherwise related to service.  Having sought a medical opinion, an adequate response is necessary.  Accordingly, a remand is required in order to obtain an adequate medical addendum opinion.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his bilateral lower extremity peripheral neuropathy.  The examiner should review the Veteran's electronic claims file, and all appropriate tests and studies should be conducted. 
The examiner should discuss the nature and severity of the Veteran's right and left lower extremity peripheral neuropathy, to specifically include a description of the signs, symptoms, and severity.  The examiner should review the September 2006 examination report's indication of reduced ankle jerk responses and the May 2012 examination report's indication of sensory disturbances, along with the Veteran's private medical records.  The examiner should consider the Veteran's statements of severe pain and the medical findings of reduced ankle jerk responses, reflex loss, and sensory disturbances when making his medical conclusions.

A thorough rationale for any conclusions expressed should be provided.   

2.  Send the Veteran's claims file to the July 2014 examiner or if he is not available, to any appropriate medical provider.  A medical addendum opinion should be obtained in order to determine the nature, onset, and etiology of the Veteran's skin disorder(s).  

The evaluator is to review the July 2014 VA examination report and provide an additional opinion as to the etiology of the Veteran's skin disorder(s).  The evaluator is to consider the Veteran's service treatment records, to include the December 1955 notation of a boil on the right leg and the June 1969 report of medical history which notes frequent boils.  Then, the evaluator is to opine as to whether the Veteran's current skin disorder(s) had its onset in service or is at least as likely as not related to service.  
  
The evaluator should provide a more thorough discussion than what was provided in the July 2014 examination report, as a rationale supporting the medical conclusions is required. 

If the requested opinion cannot be made without a physical examination of the Veteran, the RO should schedule such examination.  

3.  Send the Veteran's claims file to the July 2014 examiner or if he is not available, to any appropriate medical provider.  A medical addendum opinion should be obtained in order to determine the nature, onset, and etiology of any right ankle disorder.  

The examiner is to review the July 2014 VA examination report and provide a nexus opinion as to whether the Veteran has a right ankle disability that had its onset in service or is otherwise related to service.  

If the requested opinion cannot be made without a physical examination of the Veteran, the RO should schedule such examination.  

A thorough rationale for any conclusions expressed should be provided.  

4.  Then readjudicate the claims.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   
      
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).






